

115 S3650 IS: Access to Capital Creates Economic Strength and Supports Rural America Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3650IN THE SENATE OF THE UNITED STATESNovember 15, 2018Ms. Baldwin (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Securities Exchange Act of 1934 to revise the shareholder threshold for registration
			 under that Act for issuers that receive support through certain Federal
			 universal service support mechanisms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Access to Capital Creates Economic Strength and Supports Rural America Act or the ACCESS Rural America Act. 2.Shareholder threshold for registration of certain issuersSection 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)(ii), by striking and at the end;
 (B)in subparagraph (B), by adding and at the end; (C)by inserting after subparagraph (B) the following:
					
 (C)in the case of an issuer that, during its previous fiscal year, received support, directly or through an affiliate, through any Federal universal service support mechanism established under section 254 of the Communications Act of 1934 (47 U.S.C. 254) and filed the report described in paragraph (7) with respect to such fiscal year, not later than 120 days after the last day of its first fiscal year ended after the date of enactment of this subparagraph, on which the issuer has total assets exceeding $10,000,000 and a class of equity security (other than an exempted security) held of record by either—
 (i)2,000 persons, or (ii)1,250 persons who are not accredited investors,; and
 (D)in the flush text following subparagraph (C), as added by subparagraph (C) of this paragraph, by adding at the end the following: The dollar figures in subparagraph (C) shall be indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounded to the nearest $100,000.; and
 (2)by adding at the end the following:  (7)Report by universal service support mechanism recipients (A)In generalThe Commission shall issue regulations to establish a financial summary form that may be filed by an issuer that—
 (i)during its previous fiscal year, received support, directly or through an affiliate, through any Federal universal service support mechanism established under section 254 of the Communications Act of 1934 (47 U.S.C. 254); and
 (ii)has a class of equity security held of record by 500 or more persons who are not accredited investors, but fewer than 1,250 persons who are not accredited investors.
 (B)ContentsThe form described in subparagraph (A) shall include a summary of the consolidated balance sheet and the consolidated income statement of the issuer and such other information as the Commission determines is necessary and appropriate in the public interest and for the protection of investors..
			3.SEC study
 (a)StudyNot later than 3 years after the date of enactment of this Act, the Securities and Exchange Commission shall carry out a study on—
 (1)the effect of the amendments made by section 2; and (2)the extent to which the amendments described in paragraph (1) have improved capital formation by the issuers described in subparagraph (C) of section 12(g)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(1)), as added by section 2(1)(C) of this Act.
 (b)ReportNot later than 180 days after the date that is 3 years after the date of enactment of this Act, the Securities and Exchange Commission shall submit to Congress a report that contains—
 (1)all findings and determinations made in carrying out the study required under subsection (a); and (2)a recommendation regarding whether issuers in other sectors of the economy could benefit from the types of changes made by the amendments described in subsection (a)(1).
				